Citation Nr: 1133682	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-18 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for a lung disability, to include as due to exposure to Agent Orange or other herbicide agents.

2.  Entitlement to service connection for Bowen's Disease, to include as due to exposure to Agent Orange or other herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In February and September 2007 statements, the Veteran requested service connection for arteriosclerotic cardiovascular disease, hyperlipidemia, loss of teeth, and a skin disorder.  THESE CLAIMS ARE REFERRED TO THE RO FOR APPROPRIATE ACTION.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and is therefore is presumed to have been exposed to Agent Orange or other herbicide agents during that time.

2.  The Secretary of VA has not specifically determined that there is a positive association between herbicide exposure and pneumonitis and chronic obstructive pulmonary disease (COPD).

3.  Pneumonitis and COPD are not attributable to service.  

4.  The Secretary of VA has not specifically determined that there is a positive association between herbicide exposure and Bowen's Disease.

5.  Bowen's Disease is not attributable to service.  


CONCLUSIONS OF LAW

1.  A respiratory disorder to include pneumonitis and COPD may not be presumed to be the result of herbicide exposure during active military service, and was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2020).

2.  Bowen's Disease may not be presumed to be the result of herbicide exposure during active military service, and was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2020).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in January 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The Veteran was afforded a VA examination.  38 C.F.R. § 3.159(c)(4).  The Board also obtained a VA medical opinion to resolve medical complexities in this case.  This opinion was provided in March 2011.  The medical opinion is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection Based on Herbicide Exposure

A chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. §3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

If a Veteran, who served in the Republic of Vietnam was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service- connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), type II diabetes, and chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 (Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) and (c), provides that whenever the Secretary determines, based on sound medical and scientific evidence, that a positive association (i.e., the credible evidence for the association is equal to or outweighs the credible evidence against the association) exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he is to publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does instruct the Secretary to "take into consideration whether the results [of any study] are statistically significant, are capable of replication, and withstand peer review."  Simply comparing the number of studies which report a positive relative risk to the number of studies which report a negative relative risk for a particular condition is not a valid method for determining whether the weight of evidence overall supports a finding that there is or is not a positive association between herbicide exposure and the subsequent development of the particular condition.  Because of differences in statistical significance, confidence levels, control for confounding factors, bias, and other pertinent characteristics, some studies are clearly more credible than others, and the Secretary has given the more credible studies more weight in evaluating the overall weight of the evidence concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to enter into an agreement with the NAS to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that entitlement, under the presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an analysis of scientific evidence.  Section 3 of the Agent Orange Act of 1991 directed the Secretary of VA to seek to enter into an agreement with NAS to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.  The Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).



In addition, the Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include hepatobiliary cancers, nasal/nasopharyngeal cancer, bone cancer, female reproductive cancers, breast cancer, renal cancer, testicular cancer, leukemia, abnormal sperm parameters and infertility, cognitive and neuropsychiatric disorders, motor/coordination dysfunction, chronic peripheral nervous system disorders, metabolic and digestive disorders, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, gastrointestinal tumors, bladder cancer, brain tumors, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999).  

Recent action concerning herbicide-related disability has been undertaken by VA.  On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.  

The Veteran served in the Republic of Vietnam during the Vietnam era, and is therefore presumed to have been exposed to Agent Orange or other herbicide agents during that time.  The Veteran has provided contentions alleging exposure to Agent Orange.  He has also submitted treatise evidence as well as a private physician opinion addressing dioxin exposure, however, as noted below, the presumptive disorders are limited to the ones in the statute.


The Veteran's claimed and diagnosed pneumonitis, COPD, and Bowen's Disease are not among the diseases specified in 38 U.S.C.A. § 1116(a).  Based on the provisions outlined above, the Secretary has determined that there is no positive association between herbicide exposure and the development of any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.

Accordingly, pneumonitis, COPD, and Bowen's Disease may not be presumed to have been incurred during active military service due to herbicide exposure including Agent Orange exposure and service connection is not warranted for those claimed disabilities on that basis.

Nevertheless, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).


Service Connection on a Direct Basis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, a malignant tumor will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that while serving in Vietnam, he was exposed to herbicides.  Herbicides exposure is presumed when there is service in Vietnam.  In this case, the Veteran's contentions alone are not sufficient to establish service connection.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  There are medical complexities in this case which require professional medical expert assessments which are the reason that a medical expert opinion was sought and obtained, as set forth in detail below.  Thus, while the Board is mindful of the Veteran's assertions that his claimed respiratory disabilities and Bowen's Disease are related to his service in Vietnam and exposure to herbicides during that time, more probative weight is afforded to the expert medical opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

A historical review reveals that the Veteran's service treatment records are negative for complaints or findings of pneumonitis or Bowen's disease, the specifically claimed disabilities.  However, he was treated for respiratory ailments, including flu-syndrome, upper respiratory infections (URI), URI with bronchitis, and URI with influenza during service.

After service in July 1992, the Veteran underwent a left thoracotomy for a benign left upper lobe lass.  He had a left upper lobectomy.  The diagnosis was chronic pneumonitis representing a left upper lobe mass.  Microscopic diagnosis of the lingual inferior segment showed no evidence of malignancy.  There were numerous reactive bronchoepithelial cells and pulmonary alveolar microphages.  Microscopic diagnosis of the medial wall secondary carina showed no evidence of malignancy.  There were reactive bronchoepithelial cells.  

In January 2007, the Veteran underwent a biopsy of the abdominal wall.  The diagnosis was Bowen's disease (squamous cell carcinoma in situ).  A notation on the report states that cutaneous Bowen's disease has been associated with chemical exposure, especially arsenic and inhaled mustard gas.  

On VA examination in June 2005, the Veteran was diagnosed as having left upper lobectomy for benign growth.  The Board notes that the Veteran does not have a malignant tumor/lung cancer.  

In support of his claim, the Veteran submitted a treatise article about pneumonia, which, in pertinent part, states that pneumonia may result from damage to the lungs from toxic substances, such as poisonous gases.  

In addition, the Veteran submitted an April 2007 statement from his cardiologist, Jose Mathew, M.D., who indicated that it was quite probable that his exposure to Agent Orange and other chemicals during service contributed to his Bowen's disease.  Dr. Mathew also noted that the Veteran has COPD.

In light of the foregoing evidence, the Board determined that a medical opinion was warranted.  In that regard, the treatise evidence suggested an etiological connection, but did not specifically address the Veteran's personal respiratory disability status, and the private medical opinion suggested a probability but provided no rationale.  

Medical treatise evidence can provide important support when combined with the pertinent opinion of a medical professional.  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, the aforementioned information is simply too general to make a causal link more than speculative in nature, or to outweigh the specific medical evidence (i.e., the March 2011 opinion of the VA doctor) in this case which is directly pertinent to the Veteran.  

With regard to the Bowen's Disease, the opinion from Dr. Mathew was not supported by any rationale.  Dr. Mathew stated that it was quite probable that the Veteran's exposure to Agent Orange and other chemicals during service contributed to his developing Bowen's disease, but he provided no explanation or reasoning for his opinion.  Thus, the opinion is not probative of the matter on appeal.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).

Since the treatise evidence was too general and the private report contained no rationale, both are of diminished probative value.  Also, the statement on the pathology report indicating that cutaneous Bowen's disease has been associated with chemical exposure, especially arsenic and inhaled mustard gas, is unsigned and it is unclear by whom it was written; nor is it supported by any rationale.  Thus, it is also of diminished probative value.  In contrast, the March 2011 VA medical opinion is specific and supported by a detailed rationale.    

The Board posed the following inquiries to the doctor:

Whether it is more likely than not, less likely than not, or at least as likely as not, that any lung disability (including pneumonitis, COPD, etc.) had its clinical onset during service or is related to any in-service disease, event, or injury, to include herbicide exposure.  

Whether it is more likely than not, less likely than not, or at least as likely as not, that Bowen's disease had its clinical onset during service or is related to any in-service disease, event, or injury, to include herbicide exposure.  

Please provide a complete rationale for all opinions and conclusions reached.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  

In March 2011, a VA doctor provided an opinion.  The doctor stated that according to the medical records from Bayne Jones Army Hospital, the Veteran had a left upper lobe lung mass noted by computerized tomography (CT) of the lungs in June 1992.  He subsequently had a left upper lobe thoracotomy in July 1992.  The pathology report stated that the resected lung had no evidence of malignancy, but rather showed chronic pneumonitis.  In review of the records, the doctor noted that the Veteran had normal chest radiographs upon reenlistment in 1957 and upon examination on October 15, 1973.  There were several episodes of URI which were treated in 1958, 1961, 1972, and 1973.  Influenza was  treated in 1989.  However, there were no documented episodes of respiratory problems during the period from November 1965 to December 1966 when the Veteran was in Vietnam and exposed to herbicides.  Additionally, the Veteran had a documented history of greater than a 40 pack a year exposure to cigarette smoke.  Thus, the doctor concluded that the two episodes of respiratory illness prior to the period of herbicide exposure and three documented afterwards is not indicative of a chronic ongoing disease process related to inhalation of herbicides.  Therefore, based upon the medical evidence provided, he stated that it is less likely than not that the Veteran's diagnosis of chronic pneumonitis/lung condition is related to any inservice disease, event, or injury, to include herbicide exposure.  

The doctor further indicated that according to the medical records provided, there was limited evidence of digestive problems, such as diarrhea, melena, or constipation, and none shown during his service in Vietnam.  In 1991, the Veteran had an endoscopy with biopsies which revealed Bowen's disease of the gastric wall.  This procedure was in follow up to a screening barium enema which noted recto sigmoid polyps warranting further examination.  There was no evidence of ongoing gastrointestinal problems following the Veteran's serving in Vietnam.  The doctor concluded that it was highly unlikely that the progressive precancerous condition in-situ (Bowen's Disease) would take more than 25 years to manifest after exposure to herbicides.  Based upon the medical evidence provided, the doctor stated that it is less likely than not that the Veteran's diagnosis of Bowen's Disease of the stomach is related to any inservice disease, event, or injury to include herbicide exposure.  

The Board attaches the most significant probative value to this opinion, as it is based upon a detailed review and discussion of the Veteran's medical records and background and it is well reasoned.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA doctor concluded that the Veteran's pneumonitis and COPD as well as his Bowen's Disease are not etiologically connected to service to include inservice presumed herbicide exposure.  The Veteran's personal statements, the treatise evidence, the notation on the pathology report, and the private medical report, as noted above, are of less probative value.  

Accordingly, service connection is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is 


not applicable.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a lung disability, to include as due to exposure to Agent Orange or other herbicide agents, is denied.  

Service connection for Bowen's Disease, to include as due to exposure to Agent Orange or other herbicide agents, is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


